 

Exhibit 10.6

 

Execution Version

 

AMENDMENT No. 2, dated as of November 8, 2015 (this “Amendment”), to the Second
Lien Credit Agreement, dated as of April 29, 2014 (as amended by Amendment No.1
dated as of June 30, 2015 and as further amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among RCS Capital Corporation, a Delaware corporation (the
“Borrower”), RCAP Holdings, LLC, a Delaware limited liability company (“RCAP
Holdings”), RCS Capital Management, LLC, a Delaware limited liability company
(“RCS Management”), the Subsidiary Guarantors, the lenders and other parties
thereto from time to time party thereto and Bank of America, N.A., as
Administrative Agent and Collateral Agent.

 

A. The Borrower has requested that the Required Lenders amend the Credit
Agreement as set forth below.

 

B. Pursuant to Section 9.08 of the Credit Agreement, the Borrower and the
Lenders may amend the Credit Agreement with the acknowledgement of the
Administrative Agent.

 

C. Capitalized terms used but not defined herein have the meanings assigned to
them in the Credit Agreement.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

 

ARTICLE I

Amendment No. 2 Effective Date Amendments

 

(a) The definition of Eligible Assignee in Section 1.01 of the Credit Agreement
is hereby amended and restated as follows:

 

““Eligible Assignee” shall mean any Person (other than a natural Person) that is
(a) a Lender, (b) an Affiliate of a Lender, (c) a Related Fund of a Lender and
(d) any other Person (other than a natural person) approved by the
Administrative Agent and the Borrower in accordance with Section 9.04(b) (each
such approval not to be unreasonably withheld, conditioned or delayed); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include any
RCS Company or any Affiliate of an RCS Company (in each case other than the
Borrower and, in the case of the Borrower, solely in connection with
transactions permitted pursuant to Section 2.25 and Section 9.04(l)) or any
Restricted Party.”

 

(b) The definition of Junior Debt in Section 1.01 of the Credit Agreement is
hereby amended and restated as follows:

 

““Junior Debt” shall mean (a) Subordinated Indebtedness, (b) the Senior Notes
and any additional Indebtedness incurred pursuant to Section 6.01(y), (c) any
Indebtedness that is secured by a Lien on any Collateral that ranks junior to
the Lien on such Collateral securing the Obligations and (d) Indebtedness
incurred (but not assumed) pursuant to Section 6.01(m) or (u) (or any
Indebtedness incurred pursuant to Section 6.01(l) that was originally incurred
pursuant to Section 6.01(m) or (u) or any refinancing pursuant to 6.01(l) of any
such Indebtedness).”

 

(c) Section 1.01 of the Credit Agreement is amended by adding the following
definitions to such Section in the appropriate alphabetical order:

 

(i) “Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of
November 8, 2015.

 

(ii) “Amendment No. 2 Effective Date” has the meaning assigned to such term in
Amendment No. 2.

 

   

 

 

(iii) “Designated Entities” means Realty Capital Securities, LLC, Strategic
Capital Management Holdings, LLC and American National Stock Transfer, LLC.

 

(iv) “Funding Effective Date” means the date on which the Borrower shall have
(A) applied an aggregate principal amount of not less than $112,500,000 (of
which no less than $87,500,000 shall be applied to the Term Loans (as defined in
the First Lien Credit Agreement) to the prepayment of the then outstanding
principal amounts of the Term Loans (as defined in the First Lien Credit
Agreement) and the Revolving Loans (as defined in the First Lien Credit
Agreement) as a result of either (i) mandatory prepayments pursuant to Section
2.13(b) of the First Lien Credit Agreement from the Net Cash Proceeds of Asset
Sales made on or after the Amendment No. 2 Effective Date in each case permitted
pursuant to Section 6.04(b) of the First Lien Credit Agreement, or (ii)
voluntary prepayments made pursuant to Section 2.12(a) of the First Lien Credit
Agreement, excluding, in the case of each of the foregoing (i) and (ii), any
proceeds from any Specified Asset Sales or the Senior Notes and (B) the
Revolving Loans (as defined in the First Lien Credit Agreement) shall have been
repaid in full and in cash, subject to reborrowing upon satisfaction of the
conditions set forth in Section 4.01 of the First Lien Credit Agreement, and the
Revolving Credit Commitments (as defined in the First Lien Credit Agreement)
shall have been permanently reduced, by at least $4,167,000.

 

(v) “Independent Board Approval” means approval by the board of directors (which
approval must include all of the members of the board of directors that were
nominated or appointed by the Third Party Funding Source and no fewer than at
least one director nominated or appointed by the Third Party Funding Source) of
Borrower in good faith with any representative (including any board nominee) of
a Restricted Party (other than the Third Party Funding Source) and any
representative (including any board nominee) of any group in which a Restricted
Party (other than the Third Party Funding Source) is a member abstaining from
such approval process.

 

(vi) “Membership Interest Purchase Agreement” means that certain Amended and
Restated Membership Interest Purchase Agreement, dated as of November 8, 2015,
among Apollo Management Holdings, L.P., the Borrower and RCAP Holdings, as in
effect on November 8, 2015.

 

(vii) “Note Purchase and Class B Share Agreement” means that certain Note
Purchase and Class B Share Agreement dated as of November 8, 2015, between the
Borrower and RCAP Holdings, LLC as in effect on November 8, 2015.

 

(viii) “Restricted Parties” means (i) Apollo Global Asset Management, LLC and
its Affiliates, portfolio companies and funds controlled by it or its
Affiliates, (ii) from and after the date on which any Designated Entity is not
directly or indirectly wholly owned by the Borrower, such Designated Entity and
its Affiliates and (iii) Luxor Capital Group, L.P. and any holder of any class
of outstanding preferred Equity Interests of any RCS Company (other than Redwood
Capital Management, LLC, Nokota Capital Master Fund LP or any of their
respective Affiliates or any funds Controlled by or managed by either of them or
their respective Affiliates) and their respective Affiliates, portfolio
companies or any funds Controlled by any of them or any of their respective
Affiliates; provided, that the foregoing clause (iii) shall not apply to (a) a
Lender that becomes a holder of any class of outstanding preferred Equity
Interests of any RCS Company after the Amendment No. 2 Effective Date, (b) any
Person to the extent such Person no longer has a representative on the board of
directors of Borrower and no longer holds or has any right or option to acquire
Equity Interests of any RCS Company or any of the respective Subsidiaries of the
RCS Companies or (c) any RCS Company and its Subsidiaries.

 

(ix) “Senior Notes” means the senior unsecured notes contemplated to be issued
pursuant to the terms of the Senior Notes Agreements as in effect on November 8,
2015.

 

 2 

 

 

(x) “Senior Notes Agreements” means, collectively, (A) the Note Purchase and
Class B Share Agreement and (B) the Note Purchase Agreement, dated as of
November 8, 2015, between the Borrower and the applicable Senior Notes
Investors, in each case, as in effect on November 8, 2015, pursuant to which the
Borrower has agreed to issue the Senior Notes to the Senior Notes Investors.

 

(xi) “Senior Notes Investors” means the purchasers of the Senior Notes pursuant
to the Senior Notes Agreements.

 

(xii) “Specified Asset Sales” means the sale of all or substantially all of the
assets, Equity Interests or business of any Specified Entity.

 

(xiii) “Specified Entities” means Hatteras Funds, LLC, Docupace Technologies,
LLC and DirectVest LLC.

 

(xiv) “Third Party Funding Event” means the repayment of the Loans in accordance
with the definition of “Funding Effective Date”, in whole or in part, from (i)
the proceeds of the issuance of Equity Interests of the Borrower to a Third
Party Funding Source on the Funding Effective Date or (ii) the proceeds of
Subordinated Indebtedness provided to the Borrower by the Third Party Funding
Source on the Funding Effective Date.

 

(xv) “Third Party Funding Source” means in respect of a Third Party Funding
Event, (i) a purchaser (that, prior to becoming a purchaser, was not an RCS
Company, an Affiliate of an RCS Company or a Restricted Party) of Equity
Interests of the Borrower on the Funding Effective Date or (ii) a lender (that,
prior to becoming a lender, was not an RCS Company, an Affiliate of an RCS
Company or a Restricted Party) of Subordinated Indebtedness to the Borrower on
the Funding Effective Date; provided, for solely for the purposes of this
definition, a Restricted Party shall not include Luxor Capital Group, L.P. and
its Affiliates or any funds Controlled by any of them or any of their respective
Affiliates.

 

(d) A new Section 3.30 shall be added to the end of Article III of the Credit
Agreement that shall read as follows:

 

“SECTION 3.30 Specified Asset Sales; Certain Agreements. In the 60 days prior to
the Amendment No. 2 Effective Date, no Company has made any Investment in, made
any Restricted Payments to, disposed of, sold, leased or otherwise transferred
any assets to, or merged, consolidated or amalgamated with any Specified Entity;
other than as a result of a transaction that (i) was in the ordinary course of
business consistent with past practices or (ii) is set forth on Schedule 1.
There is no written agreement between the Borrower or any of its Subsidiaries
and any Restricted Party that relates to any Designated Entity, other than
agreements entered into in the ordinary course of business and agreements
regarding the sale referred to in Section 6.14(b)(viii).”

 

(e) The paragraph following Section 5.04(a) of the Credit Agreement is hereby
amended by replacing such paragraph in its entirety with the following:

 

“Such financial statements shall be audited by PricewaterhouseCoopers LLP or
other independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which opinion shall not be
qualified as to the scope of such audit or as to the status of the Borrower and
its Subsidiaries as a going concern (other than with respect to the fiscal year
ending December 31, 2015) to the effect that such consolidated financial
statements fairly present in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently (except as otherwise
disclosed therein) applied;”

 

(f) A new Section 5.16 shall be added to the end of Article V of the Credit
Agreement that shall read as follows:

 

 3 

 

 

“SECTION 5.16 Chief Restructuring Officer. Within 14 days after the Amendment
No. 2 Effective Date, the Borrower shall appoint a chief restructuring officer
reasonably satisfactory to the Administrative Agent and the Required Lenders,
having authority reasonably satisfactory to the Administrative Agent and the
Required Lenders and reporting directly to the board of directors of the
Borrower.”

 

(g) Section 6.01 of the Credit Agreement is hereby amended by deleting “and” at
the end of clause (v), replacing the “.” at the end of clause (w) with “;” and
adding the following clause (x) and clause (y)”:

 

“(x) Subordinated Indebtedness of the Borrower; provided (i) such Subordinated
Indebtedness shall at all times be unsecured, (ii) shall only be guaranteed by a
Company that is a Guarantor of the Obligations; provided that, if such Guarantor
is released from its obligations under the Guarantee Agreement, then the terms
of such Subordinated Indebtedness shall expressly provide that such Guarantor
shall be automatically released from its guaranty obligations with respect to
such Subordinated Indebtedness, (ii) the terms of such Subordinated Indebtedness
will not provide for payments of principal or interest in cash prior to the 91st
day after payment in full of the Obligations, (iii) such Indebtedness will have
a maturity date on or after the 91st day after the Term Loan Maturity Date (as
in effect on the date hereof) and (iv) the such Subordinated Indebtedness shall
be subordinated pursuant to a subordination agreement that is reasonably
acceptable to the Required Lenders; and

 

(y) (i) the Senior Notes; provided (A) the Senior Notes shall at all times be
unsecured, (B)the Senior Notes shall only be obligations of the Borrower and
shall not be Guaranteed by any Person, (C) the terms of the Senior Notes will
not require payments of principal or interest in cash prior to the 91st day
after payment in full of the Obligations, and (D) the Senior Notes will have a
maturity date on or after the 91st day after the Term Loan Maturity Date (as in
effect on the date hereof) and (ii) additional Indebtedness that has the same
terms as the Senior Notes and meets the requirements of the foregoing clauses
(A) through (D); provided further that (I) not more than $86,250,000 of
Indebtedness may be incurred in reliance on this clause (y) (excluding amounts
incurred as payment in kind of interest) and (II) the Borrower will not make
payments of principal or interest on the Senior Notes or any Indebtedness
incurred in reliance on the foregoing clause (y) in cash prior to the 91st day
after payment in full of the Obligations except as provided in Section
6.06(b)(v).”

 

(h) Section 6.03(y) of the Credit Agreement is hereby amended by replacing such
Section 6.03(y) in its entirety with the following:

 

“(y) Investments in the form of ordinary course loans to Financial Advisors
affiliated with the Borrower (other than loans to Affiliates (that are not
Companies) or their respective representatives) consistent with past practice in
an aggregate amount for such loans not to exceed $28,750,000 in any fiscal year;
and”

 

(i) Section 6.04(b)(i) of the Credit Agreement is hereby amended by adding the
following proviso immediately at the end thereto:

 

“; provided, that, the Companies may effect a Specified Asset Sale without
regard to the foregoing limitations so long as (A) at the time of such Specified
Asset Sale and after giving effect to such Specified Asset Sale, no Default or
Event of Default shall have occurred and be continuing, (B) the representations
and warranties in Section 3.30 are true and correct at the time of such
Specified Asset Sale, (C) the Net Cash Proceeds of each such Specified Asset
Sale shall be immediately applied on the date of receipt thereof to prepay the
Loans as required by Section 2.13(b), and (D) any non cash proceeds received in
the form of Indebtedness or capital stock are pledged to the Collateral Agent to
the extent required under Section 5.10.”

 

(j) Section 6.04(b) of the Credit Agreement is hereby amended by amending and
restating the paragraph the last paragraph of such section as follows:

 

 4 

 

 

“Notwithstanding the foregoing, the Borrower shall not, and shall not permit any
of its Subsidiaries to, sell, transfer or otherwise dispose of Cetera Financial
Holdings, Inc., Cetera Financial Group, Inc. or any of their respective
Subsidiaries (or all or substantially all of the assets of Cetera Financial
Holdings, Inc., Cetera Financial Group, Inc. or any of their respective
Subsidiaries) without first (or simultaneously) indefeasibly paying all
outstanding Term Loans and all other Obligations in full in cash.”

 

(k) Section 6.05(a) of the Credit Agreement is hereby amended by deleting “and”
at the end of clause (xii), replacing the “.” at the end of clause (xiii) with
“; and” and adding the following clause (xiv)”:

 

“(xiv) the Borrower may make Restricted Payments in an amount of $1 or less to
effect the purchase by the Borrower of the Class B common Equity Interests in
the Borrower held by RCAP Holdings pursuant to the terms of the Note Purchase
and Class B Share Agreement.”

 

(l) Section 6.06(b) of the Credit Agreement is hereby amended by deleting “and”
at the end of clause (iii), replacing the “.” at the end of clause (iv) with “;
and” and adding the following clause (v)”:

 

“(v) the Borrower may make payments in an amount necessary to purchase, redeem,
retire, defease, acquire, cancel or terminate the Senior Note in the original
principal amount of $12,000,000 owed to RCAP Holdings, plus any accrued and
outstanding interest thereon; provided, that (A) the Funding Effective Date has
occurred or will occur substantially simultaneously with such payment and (B)
immediately after giving effect to such payment, no Default or Event of Default
shall have occurred and be continuing.”

 

(m) Section 6.07(a) of the Credit Agreement is hereby amended by adding the
following sentence after the table set forth therein:

 

“Notwithstanding the foregoing, the Fixed Charge Coverage Ratio will not be
tested for the Test Period ending as of September 30, 2015.”

 

(n) Section 6.07(b) of the Credit Agreement is hereby amended by adding the
following sentence after the table set forth therein:

 

“Notwithstanding the foregoing, the Secured Leverage Ratio will not be tested
for the Test Period ending as of September 30, 2015.”

 

(o) A new Section 6.12 shall be added to the end of Article VI of the Credit
Agreement that shall read as follows:

 

“SECTION 6.12 Senior Notes. Amend, modify, waive, terminate or grant any consent
to any provision of the Senior Notes Agreements or any of the terms or
conditions of the Senior Notes set forth therein in any manner adverse to the
interests of the Lenders.”

 

(p) A new Section 6.13 shall be added to the end of Article VI of the Credit
Agreement that shall read as follows:

 

“SECTION 6.13 Specified Asset Sales. On or after the Amendment No. 2 Effective
Date, no Company shall make any Investment in, make any Restricted Payments to,
dispose of, sell, lease or otherwise transfer any assets (including Equity
Interests) to, or merge, consolidate or amalgamate with, any of the Specified
Entities; other than as a result of transactions that are (i) in the ordinary
course of business consistent with past practices or (ii) in accordance with
binding contractual arrangements in writing that were in existence and effective
as of September 30, 2015 ((x) without giving effect to any amendment, waiver,
modification or supplement to such agreements after September 30, 2015 and (y)
excluding any agreement that is not effective on, and any transaction that has
not been consummated by, September 30, 2015 but contemplated by such contractual
agreements to be entered into or consummated on a future date).”

 

 5 

 

 

(q) A new Section 6.14 shall be added to the end of Article VI of the Credit
Agreement that shall read as follows:

 

“SECTION 6.14 Transactions with Restricted Parties. (a) Enter into any Asset
Sales in contravention of Section 6.04(b) or enter into any management or other
services agreements involving cash payments or consideration for the benefit of
a Restricted Party.

 

(b) Enter into any transactions with or for the benefit of any Restricted Party
other than:

 

(i)transactions that were entered into when such Person was not a Restricted
Party (whether before or after the Amendment No. 2 Effective Date);

 

(ii)transactions with Luxor Capital Group, L.P. and its Affiliates or any funds
Controlled by any of them or any of their respective Affiliates pursuant to
which such Person is a purchaser of the Senior Notes and additional Indebtedness
that has the same terms as the Senior Notes or additional Equity Interests of
the Borrower;

 

(iii)transactions that are (A) on terms that are substantially as favorable to
such Company as it would obtain in comparable arm’s length transactions with a
Person that is not a Restricted Party or Affiliate and (B) consummated pursuant
to binding contractual agreements in writing that were in existence and
effective as of September 30, 2015 ((x) without giving effect to any amendment,
waiver, modification or supplement to such agreements after September 30, 2015
and (y) excluding any agreement that is not effective on, and any transaction
that has not been consummated by, September 30, 2015 but contemplated by such
contractual agreements to be entered into or consummated on a future date);

 

(iv)after the occurrence of the Third Party Funding Event, transactions that (A)
are on terms that are substantially as favorable to such Company as it would
obtain in comparable arm’s length transactions with a Person that is not a
Restricted Party or Affiliate and (B) have received Independent Board Approval;

 

(v)transactions pursuant to the Services Agreement among Realty Capital
Services, LLC, RCS Advisory Services, LLC, American National Stock Transfer,
LLC, American Realty Capital Advisors, LLC and AR Advisory Services, LLC, dated
as of June 4, 2013, and any modification, amendment, supplement or amendment and
restatement of such agreement; provided any such modification, amendment,
supplement or amendment and restatement is not adverse to the Lenders; provided
further that total consideration paid with respect to such Services Agreement
shall not exceed $7,500,000 in any fiscal year;

 

(vi)transactions whereby Borrower or its Subsidiaries perform transaction
management and related services and the distribution of investment products
pursuant to ordinary course services agreements between a Loan Party and any
Restricted Party’s portfolio companies or funds or any of their respective
Affiliates (including, but not limited to, dealer-manager agreements, transfer
agent services agreements, investor relations services agreements, investment
banking services agreements and engagement letters and listing and proxy
services agreements), in each case consistent with past practice and approved by
the affirmative vote of a majority of the independent directors (or similar
governing body) of such portfolio company or fund; provided that the terms of
such transactions are no less favorable to the Borrower or such Subsidiary as
the Borrower or such Subsidiary would obtain in a comparable arm’s-length
transaction with a Person that is not an Affiliate of the Borrower or a
Restricted Party;

 

 6 

 

 

(vii)the sublease contemplated by Section 8.16 of the Note Purchase and Class B
Share Agreement; provided that the amounts payable by the Borrower and its
Subsidiaries under such sublease agreement shall not exceed $100,000 per month,
excluding reimbursement of expenses on customary terms;

 

(viii)the sale by the Borrower and the Borrower’s wholly-owned subsidiary, RCS
Capital Holdings, LLC, to Apollo Management Holdings, LP, of 100% of the Equity
Interests of Realty Capital Securities, LLC (“RCS”) and Strategic Capital
Management Holdings, LLC (“StratCap”), and the other transactions and agreements
contemplated by the Membership Interest Purchase Agreement, for an aggregate
consideration of $6,000,000, subject to working capital and other adjustments
(the “MIPA Purchase Price”), which sale shall be consummated, in the case of
RCS, no later than January 2016 and, in the case of StratCap, upon the
satisfaction of applicable conditions; provided that the consideration provided
by the Borrower and its Subsidiaries under such transactions shall be only (a)
the Equity Interests in RCS and StratCap and (b) other consideration in excess
of the MIPA Purchase Price the fair market value of which shall not exceed in
any fiscal year of the Borrower and its Subsidiaries the sum of the
consideration received therefor by the Borrower and its Subsidiaries and
$5,000,000; and

 

(ix)the indemnity provided in that certain Release, dated as of November 8,
2015, by and among AR Capital, LLC, Nicholas S. Schorsch, Peter M. Budko,
William M. Kahane, Edward M. Weil, Jr. and Brian S. Block, the Borrower, RCS
Holdings and Luxor Capital Partners LP, as in effect on November 8, 2015 (the
“Release”) in favor of the ARC Related Parties (as defined in the Release) by
the Borrower and RCS Holdings..”

 

(r) Section 7.01(f) is hereby amended and restated as follows:

 

“(f) (i) any Company shall default in the payment of any principal or interest
due in respect of any of the Senior Notes or any other Indebtedness incurred in
reliance on Section 6.01(y) (collectively, “Specified Debt”) or any Material
Indebtedness, in each case beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created, or (ii) any
other event or condition occurs, in either case that results in any Specified
Debt or any Material Indebtedness becoming due prior to its scheduled maturity
or that enables or permits the holders of any Specified Debt or any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to (x) with respect to Indebtedness consisting
of any Hedging Agreements, termination events or equivalent events pursuant to
the terms of such Hedging Agreements and (y) secured Indebtedness that becomes
due solely as a result of the sale, transfer or other disposition of the
property or assets securing such indebtedness; provided further that this clause
(f) shall not apply to any redemption, conversion or settlement of any such
Indebtedness that is convertible into Qualified Capital Stock of Borrower or
RCAP Holdings (and cash in lieu of fractional shares or units) and/or cash (in
lieu of such Qualified Capital Stock of Borrower or RCAP Holdings) pursuant to
its terms unless such redemption, conversion or settlement results from a
default thereunder; provided further that  a First Lien Event of Default shall
not in and of itself constitute an Event of Default under this paragraph unless
such First Lien Event of Default, (i) constitutes a First Lien Payment Default
relating to the failure to pay principal when due or (ii) constitutes any First
Lien Event of Default (other than a First Lien Payment Default relating to the
failure to pay principal when due) under the First Lien Credit Agreement until
180 days shall have elapsed since the commencement of such First Lien Event of
Default and all applicable grace periods have expired; provided further that if
the Indebtedness under the First Lien Credit Agreement has been accelerated or
commitments thereunder have been terminated as a result thereof, such First Lien
Event of Default shall constitute an Event of Default under this paragraph as of
the date of such acceleration;”

 

 7 

 

 

(s) A new Section 7.01(o) shall be added to the end of Article VII of the Credit
Agreement that shall read as follows:

 

“(o) an Affiliate of a Company or a Restricted Party becomes a Lender under the
Credit Agreement or a Lender (as such term is defined in the First Lien Credit
Agreement) under the First Lien Credit Agreement.”

 

ARTICLE II



Representations and Warranties

 

The Loan Parties represent and warrant, as of the Amendment No. 2 Effective
Date, to the Administrative Agent and the Lenders that:

 

A. This Amendment has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity and an implied covenant of good faith and fair dealing. Each Senior Notes
Agreement has been duly executed and delivered by the Borrower and, to the
knowledge of the Borrower, the Senior Notes Investors party thereto and
constitutes a legal, valid and binding obligation of the Borrower and, to the
knowledge of the Borrower, the Senior Notes Investors party thereto, enforceable
against the Borrower and, to the knowledge of the Borrower, the Senior Notes
Investors party thereto in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity and an implied covenant of good faith and fair dealing.

 

B. Upon the effectiveness of this Amendment, the representations and warranties
of each Loan Party set forth in the Loan Documents are true and correct in all
material respects (and in all respects with respect to representations qualified
by materiality) on and as of the date hereof with the same effect as though made
on and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(and in all respects with respect to representations qualified by materiality)
as of such earlier date).

 

C. No Affiliate of an RCS Company is a Lender under the Credit Agreement or a
Lender (as such term is defined in the First Lien Credit Agreement) under the
First Lien Credit Agreement.

 

D. In the 60 days prior to the Amendment No. 2 Effective Date, no Company has
made any Investment in, made any Restricted Payments to, disposed of, sold,
leased or otherwise transferred any assets to, or merged, consolidated or
amalgamated with any of the Specified Entities; other than as a result of a
transaction that was in the ordinary course of business consistent with past
practices or in accordance with binding contractual arrangements that were in
existence and effective at the time of such transaction.

 

E. Upon the effectiveness of this Amendment, no Default or Event of Default has
occurred and is continuing.

 

F. No Loan Party or any of their respective representatives or advisors has
provided material non public information to the Lenders party hereto other than
pursuant to the terms of Section 9.16 of the Credit Agreement and the letter
agreements entered into with individual Lenders, which shall, pursuant to the
terms of such letter agreements, as amended hereby and agreed by the Lenders, be
publicly disclosed as of November 16, 2015.

 

 8 

 

 

G. As of the date of this Amendment, there are no side letters or other
agreements with respect to the Senior Notes other than the Senior Notes and the
Senior Notes Agreements that has not been disclosed to Lenders’ counsel.

 

H. None of the Persons listed on any annex attached to that certain letter
agreement related to employees of the Borrower, dated November 8, 2015, by the
Borrower and accepted and agreed to by ARC Capital, LLC, have at any time in the
past twelve months performed any services or functions on behalf of or related
to Cetera Financial Holdings, Inc., Cetera Financial Group, Inc. or any of their
respective Subsidiaries (collectively, the “Covered Companies”) except those
employees listed on Schedule 2 who are employees of Companies other than the
Covered Companies and perform activities for the Covered Companies that are
incidental to their responsibilities at Companies other than the Covered
Companies.

 

ARTICLE III


Conditions to Amendment No. 2 Effectiveness

 

This Amendment shall become effective on the date (the “Amendment No 2.
Effective Date”) on which each of the following conditions is satisfied or
waived:

 

A. The Administrative Agent (or its counsel) shall have received an executed
counterpart of this Amendment from (i) the Required Lenders and the
Administrative Agent no later than 5:00 p.m. (New York time) on 8, 2015 (such
date and time, the “Consent Deadline”), and (ii) the Loan Parties.

 

B. The Loan Parties shall have paid all fees and reasonable out-of-pocket costs
and expenses of the Administrative Agent in connection with the Loan Documents,
including, without limitation, the preparation, execution and delivery of this
Amendment (including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto).

 

C. The representations and warranties in Article II hereto shall be true and
correct as of the Amendment No. 2 Effective Date.

 

D. Amendment No. 2 to the First Lien Credit Agreement, in the form attached
hereto as Exhibit B, shall simultaneously become effective.

 

E. The Borrower shall have received (i) fully executed copies of the Senior Note
Agreements (as defined in Article I of this Amendment), in form and substance
satisfactory to the Administrative Agent and the Required Lenders and such
Senior Notes Agreements shall be in full force and effect and (ii) net cash
proceeds in an aggregate amount not less than $27,000,000 from the issuance of
Senior Notes (as defined in Article I of this Amendment) pursuant to the terms
of the Senior Notes Agreements.

 

F. The Borrower shall have paid, or substantially contemporaneously with the
effectiveness hereof, shall pay, to the Lenders all accrued and unpaid interest
due and payable under the Credit Agreement on the Amendment No. 2 Effective
Date.

 

ARTICLE IV

 

Release

 

So long as no Company holds any Investment in, made any Restricted Payments to,
disposed of, sold, leased or otherwise transferred any assets to, or merged,
consolidated or amalgamated with RCAP Holdings on or after the Amendment No. 2
Effective Date, notwithstanding anything to the contrary in the Agreement, upon
the occurrence of the Funding Effective Date, the Borrower may effect the right
to purchase the Class B common Equity Interests of RCAP Holdings pursuant to the
terms of the Note Purchase and Class B Share Agreement. The right to purchase
the Class B common Equity Interests of RCAP Holdings pursuant to the terms of
the Note Purchase and Class B Share Agreement shall be deemed a Permitted Lien
under the Credit Agreement.

 

 9 

 

 

ARTICLE V

Release of Claims

 

The Borrower and, by their execution of this Amendment, each of the other Loan
Parties hereby releases and forever discharge the Administrative Agent, the
Lenders and each of the Administrative Agent’s and the Lenders’ predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives, and Affiliates (hereinafter all of the above
collectively referred to as the “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever, in each case to the extent arising in
connection with the Loan Documents, this Amendment or any of the negotiations,
activities, events or circumstances arising out of or related to the Loan
Documents or this Amendment through the Amendment No. 2 Effective Date, whether
arising at law or in equity, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which any of the
Loan Parties may have or claim to have against any of the Lender Group;
provided, that nothing will constitute a release or discharge of the Credit
Agreement or of the effectiveness of the Loan Documents or this Amendment from
and after the Amendment No. 2 Effective Date.

 

ARTICLE VI

Miscellaneous

 

A. Credit Agreement. Except as expressly set forth herein, this Amendment shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the Borrower or any other Loan Party under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. After the
Amendment No. 2 Effective Date, any reference to the Credit Agreement shall mean
the Credit Agreement as modified hereby. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

 

 B. Acknowledgement and Reaffirmation of Borrower and Guarantors. The Borrower
and the Guarantors acknowledge and consent to all terms and conditions of this
Amendment and agree that this Amendment does not operate to reduce, impair or
discharge the Borrower’s or the Guarantors’ obligations under any Loan Document
including, without limitation, the Obligations.  Each of the Borrower and the
Guarantors hereby ratifies and confirms its obligations under the Credit
Agreement if a party thereto and the other Loan Documents to which it is a party
including, without limitation, the Obligations.

 

C. Liens Unimpaired.  After giving effect to this Amendment and the transactions
contemplated hereby, neither the modification of the Credit Agreement effected
pursuant to this Amendment nor the execution, delivery, performance or
effectiveness of this Amendment (i) impairs the validity, enforceability,
effectiveness or priority of any of the Liens granted pursuant to any Loan
Document, and such Liens continue unimpaired with the same priority to secure
repayment of all Obligations, whether heretofore or hereafter incurred; or (ii)
requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.

 

D. Successors and Assigns. This Amendment shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of the Lenders.

 

E. Governing Law. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AMENDMENT AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, REGARDLESS OF THE LAWS THAT MIGHT
OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

 

 10 

 

 

F. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and Administrative Agent.

 

G. Headings. The headings of the several sections and subsections of this
Amendment are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Amendment.

 

H. Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

I. Course of Dealing. Each party hereto acknowledges that the terms of this
Amendment shall not constitute a course of dealing among the parties hereto.

 

 11 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

  RCS CAPITAL CORPORATION           By: /s/ Brian D. Jones     Name: Brian D.
Jones     Title: Chief Financial Officer           RCAP HOLDINGS, LLC   RCS
CAPITAL MANAGEMENT, LLC           By: /s/ William M. Kahane     Name: William M.
Kahane     Title: Authorized Signatory           The Subsidiary Guarantors
listed on Exhibit A hereto:       By: /s/ Brian D. Jones     Name: Brian D.
Jones     Title: Authorized Signatory

 

[Signature Page to Amendment No. 2 (Second Lien)]

 

 12 

 

 

Exhibit A

 

The Subsidiary Guarantors

 

RCS Capital Holdings, LLC

RCS Advisory Services, LLC

American National Stock Transfer, LLC

Cetera Financial Holdings, Inc.

Cetera Financial Group, Inc.

Cetera Investment Management LLC

Cetera Advisors Insurance Services LLC

Cetera Insurance Agency LLC

Cetera Advisor Networks Insurance Services, LLC

Cetera Financial Specialists Services LLC

Summit Financial Services Group, Inc.

Summit Capital Group, Inc.

SBS Financial Advisors, Inc.

Summit Financial Group, Inc.

Summit Holding Group, Inc.

SBS Insurance Agency of Florida, Inc.

SBS of California Insurance Agency, Inc.

SBSI Insurance Agency of Texas, Inc.

Braves Acquisition, LLC

J.P. Turner & Company Capital Management LLC

First Allied Holdings Inc.

FAS Holdings, Inc.

First Allied Advisory Services, Inc.

Legend Group Holdings, LLC

Legend Advisory Corporation New

Investors Capital Holdings, LLC.

ICH Securities Corporation

ICC Insurance Agency, Inc.

SK Research, LLC

VSR GROUP, LLC

CHARGERS ACQUISITION, LLC

Guaranty Brokerage Services, Inc.

Clifford Acquisition, Inc.

 

[Signature Page to Amendment No. 2 (Second Lien)]

 

 13 

 

 

  BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent       By:
/s/ Roberto Salazar     Name: Roberto Salazar     Title: Vice President

 

[Signature Page to Amendment No. 2 (Second Lien)]

 

 14 

  